ON PETITION FOR REHEARING
                     UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4344
RICHARD LEE TONEY,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-96-66-MU)

                      Submitted: August 14, 2001

                      Decided: August 29, 2001

      Before WILKINS and NIEMEYER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Marshall A. Swann, Charlotte, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.
2                      UNITED STATES v. TONEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Richard Lee Toney pled guilty to one count of conspiracy to pos-
sess with intent to distribute and distribute cocaine and cocaine base
within 1000 feet of a school, 21 U.S.C. §§ 846, 860 (1994), and pos-
session of cocaine with intent to distribute and aid and abet same, 21
U.S.C.A. § 841(a)(1) (West 1999), 18 U.S.C. § 2 (1994). His attorney
has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), stating that there are no meritorious grounds for appeal
but asserting that the district court erred when it denied Toney a
reduction in the base offense level for having accepted responsibility.
Tony was notified of his right to file a pro se supplemental brief but
has not done so. We vacate the judgment of conviction and remand
to the district court for the purpose of correcting the written judgment
to conform to the oral sentence.1

   We find that the district court did not err by denying Toney a
reduction in the base offense level for having accepted responsibility.
Toney’s act of absconding after he pled guilty warranted the district
court’s decision. See United States v. Curtis, 934 F.2d 553, 557 (4th
Cir. 1991).

   At sentencing, based on Toney’s offense level and criminal history
category, the sentencing guidelines’ range was 135 months’ to 168
months’ imprisonment. The transcript of the sentencing proceedings
    1
   We have considered the effect of Toney’s sentence under the rule
announced in Apprendi v. New Jersey, 503 U.S. 466 (2000), and find no
error. Toney’s terms of imprisonment and supervised release do not
exceed the statutory maximums set out in 21 U.S.C.A. § 841(b)(1)(C)
(West 1999). See United States v. Angle, 254 F.3d 514, 518 (4th Cir.
2001) (en banc); United States v. Pratt, 239 F.3d 640, 647, 648 n.4 (4th
Cir. 2001).
                        UNITED STATES v. TONEY                          3
reflects that the district court imposed a sentence of 130 months’
imprisonment. The written judgment, on the other hand, states that
Toney was sentenced to 135 months’ imprisonment. "[T]he sentences
to be served . . . are those pronounced in the defendant’s presence in
open court and not those set out in the written judgments of the
court." Rakes v. United States, 309 F.2d 686, 687 (4th Cir. 1962). The
remedy is to vacate the judgment and remand to the district court for
the purpose of correcting the written judgment to conform to the oral
sentence. See id. at 688; see also United States v. Morse, 344 F.2d 27,
31 n.1 (4th Cir. 1965). Thus, the written judgment in the instant case
should reflect the district court’s oral pronouncement at sentencing.2

   In accordance with the requirements of Anders, we have considered
the entire record on appeal and find that there was no error in the plea
proceeding, nor do we find any error in the district court’s determina-
tion as to Toney’s offense level or criminal history category. We
vacate the district court’s judgment and remand for the limited pur-
pose of having the district court re-enter a written judgment conform-
ing to the oral pronouncement at sentencing. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                         VACATED AND REMANDED
  2
    We recognize that the transcript may contain a typographical error. If
this is the case, the district court may re-enter a written judgment with
a 135-month sentence.